EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Casey Campbell and Peter Siavelis on March 3, 2022 (final authorization was provided in an email message from Casey Campbell subsequent to the interview).

The application has been amended as follows: 

Claim 33 is canceled.

Claim 1 is amended as follows:
1. 	A protective sports helmet comprising:
a helmet shell including a crown region; and
a crown energy attenuation assembly positioned within the crown region of the helmet shell, the crown energy attenuation assembly including:
a first energy attenuation member having a hexagonal configuration; 
a second energy attenuation member having a hexagonal configuration; 

a first crown gap formed between an extent of the first energy attenuation member and the second energy attenuation member, 
a second crown gap formed between an extent of the second energy attenuation member and the third energy attenuation member, and 
a third crown gap formed between an extent of the third energy attenuation member and the first energy attenuation member; and
energy attenuating material positioned (i) external to [[between]] the first, second, and third energy attenuation members and (ii) internal to the helmet shell.

Claim 4 is amended as follows:
4.	The protective sports helmet of claim 1, wherein the crown energy attenuation assembly further comprises a layer positioned (i) external to [[between]] a portion of the first, second, and third energy attenuation members and (ii) internal to the energy attenuation material, and wherein said energy attenuation material is positioned between the layer and the helmet shell.

Claim 7 is amended as follows:
7.	The protective sports helmet of claim [[6]] 1, wherein the first, second, and third crown gaps are radially arranged approximately 120 degrees apart from one another.

Claim 10 is amended as follows:
10.	The protective sports helmet of claim 1, further including:
a side energy attenuation assembly positioned within a side region of the helmet shell, the side energy attenuation assembly including:

a second side energy attenuation member having a hexagonal configuration; 
a third side energy attenuation member having a hexagonal configuration; and
energy attenuating material positioned (i) external to [[between]] the first, second, and third side energy attenuation members and (ii) internal to the helmet shell.

Claim 32 is amended as follows:
32.	The protective sports helmet of claim 27, wherein the energy attenuating material and the foam padding material have different material properties than one another.

Claims 1-5, 7, 10, 11, 21-28 and 30-32 are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732